DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…a first transducer, the first transducer 
“a conduit acoustically connected to the first transducer, the conduit selectively receiving and holding samples of the first gas and one or more derived gases;
“a second transducer acoustically connected to the conduit opposite the first transducer 

Claim 15 is objected to because of the following informalities, and should be:
“…the conduit comprises an ozone-resistant tubing enclosed in a metal block…”

Claims 22, 25, 26, 30, and 31 objected to because they should depend on claim 21, not on claim 20.  

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the digital counters.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-11, 13-14, 21-22, 26-27, 29-30, 32-34, 38-39, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dempster et al. (U.S. Patent 6,520,221).

Regarding claims 1, 21, and 32, Dempster discloses (Figs. 1-6) an analyzer for one or more gases (see Abstract) derived from a first gas of known composition and speed of sound (i.e. reference gas: col. 3, lines 38-39), each derived gas having a concentration of a component changed (col. 6, lines 45-46), the analyzer comprising:
a first transducer 20 (col. 5, lines 26-27), the first transducer 20 driving continuous sound waves (col. 5, lines 26-27) responsive to a fixed frequency signal source 22 (col. 6, lines 33-34);
a conduit 15 (chamber: col. 6, line 53) acoustically connected to the first transducer 20 (as shown in Figs. 1 and 3), the conduit 15 selectively receiving and holding samples of the first gas and one or more derived gases (through inlet 16: col. 4, lines 40-44; Figs. 1 and 3);
a second transducer 21 (col. 5, line 30) acoustically connected to the conduit 15 (as shown in Figs. 1 and 3) opposite the first transducer 20 (as shown in Figs. 1 and 3), the second transducer 21 receiving sound waves from the first transducer 20 through the conduit 15 and generating second transducer signals responsive to the received sound waves (col. 6, lines 50-54);
a processing unit 38 (col. 6, line 25) receiving fixed frequency signal source signals and the second transducer signals (col. 6, lines 19-30), the processing unit 38 determining a relative phase shift between the frequency source signals and second transducer signals for a gas sample in the conduit (col. 6, lines 50-54), the relative phase shift corresponding to a difference of speed of sound in one gas sample relative to another gas sample (col. 6, lines 50-54), the processing unit 38 including circuitry 37 (A-D converter: col. 6, line 24) lowering the frequency (lowering from the converter 36, which converts at a high frequency: col. 7, lines 30-48) of the received fixed frequency source signals and second transducer signals (as shown in Fig. 1) to expand the range of measurement of the relative phase shift (implicit); and
a calculating unit 38 determining from the first gas of known composition (reference gas) the speed of sound of the one or more gases derived from the first gas (col. 6, lines 45-54), and calculating the composition of a sample of one or more derived gases from the first gas as a reference (col. 8, lines 16-20).
The apparatus of Dempster, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claims 21 and 32, (including the limitation of claim 32: “determining the speed of sound of the first gas” – see col. 7, lines 21-25).

Regarding claim 6, Dempster discloses (Figs. 1-6) the first gas comprises air (col. 3, lines 38-39).

Regarding claim 7, Dempster discloses (Figs. 1-6) a first derived gas comprises air with an increased concentration of oxygen (i.e. the test gas is oxygen, reference is ambient air: col. 7, lines 53-54).

Regarding claim 9, Dempster discloses (Figs. 1-6) the digital counters 37 have baselines adjusted so that the range of measurement of the phase shift is expanded (since the frequency of conversion is done at a higher rate: col. 7, lines 30-48) and the range of calculation of gas composition is increased (implicit).

Regarding claims 10, 26, and 38, Dempster discloses (Figs. 1-6) the calculating unit 38 calculates the concentration of the component changed in the sample of the one or more derived gases (8, lines 16-18; and col. 10, lines 15-19). 

Regarding claims 11, 27, and 39, Dempster discloses (Figs. 1-6) the concentration of the component changed in the sample of the one or more derived gases (8, lines 16-18; and col. 10, lines 15-19) is calculated principally from the proportion of the changed component in the sample of the one or more derived gases (see Abstract).

Regarding claim 13, 29, and 41 Dempster discloses (Figs. 1-6) the calculation of the concentration of the component changed in the sample of the one or more derived gases includes modifying empirical correction factors (such as temperature and pressure: col. 8, lines 1-5).

Regarding claims 14, 30, and 42, Dempster discloses (Figs. 1-6) the conduit is maintained at a selected temperature (col. 5, lines 39-40).

Regarding claim 22, Dempster discloses (Figs. 1-6) lowering the frequency of the fixed frequency electrical signals and the electrical signals generated signals in response to the received sound waves (i.e. lowering from the converter 36, which converts at a high frequency: col. 7, lines 30-48).

Regarding claim 33, Dempster discloses (Figs. 1-6) each derived gas has a concentration of a component changed originally from the first gas (col. 7, lines 53-54; col. 8, lines 16-20).

Regarding claim 34, Dempster discloses (Figs. 1-6) the processing step includes lowering the frequency of the continuous sonic waves entering the conduit and leaving the conduit at a lowered frequency (i.e. lowering from the converter 36, which converts at a high frequency: col. 7, lines 30-48) to expand the range of measurement of the phase shift (implicit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 25, 28, 31, 37, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dempster et al. (U.S. Patent 6,520,221).

Regarding claims 8, 25, and 37, Dempster is applied as above (re. claims 25 and 37: see rejection of claims 6 and 7), but does not disclose a second derived gas comprises air with an increased concentration of ozone.
However, the Examiner takes official notice that testing for air with an increased concentration of ozone was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dempster’s device so that a second derived gas comprises air with an increased concentration of ozone.

Regarding claims 12, 28, and 40 Dempster is applied as above, but does not disclose the proportion of the changed component in the sample of the one or more derives gases is calculated from a ratio having the determined speed of sound of the sample of the one or more derived gases in the numerator and a speed of sound of 100 percent of the changed component in the denominator.
However, such a modification would be merely an application of known mathematical theory (i.e. proportion of change is based on a percentage, and determining a percentage must have the denominator as the 100 percent value), which is obvious.  See MPEP 2144.02.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dempster’s device so that the proportion of the changed component in the sample of the one or more derives gases is calculated from a ratio having the determined speed of sound of the sample of the one or more derived gases in the numerator and a speed of sound of 100 percent of the changed component in the denominator. 

Regarding claims 31 and 43, Dempster is applied as above, but does not disclose a conduit having a path length of greater than 10 wavelengths of sound in air.
However, such a modification would be merely a change in size/proportion of the conduit, which is obvious.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dempster’s method to include a conduit having a path length of greater than 10 wavelengths of sound in air.

Claims 2-5, 23-24, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dempster et al. (U.S. Patent 6,520,221) in view of Bachman (U.S. Patent 3,895,630).

Regarding claims 2 and 3, Dempster is applied as above, but does not disclose the circuitry lowering the fixed frequency of the frequency source signals and second transducer signals each comprises a frequency divider circuit; the frequency divider circuit comprises a digital counter circuit.
Bachman discloses (Fig. 2) the circuitry lowering the fixed frequency of the frequency source signals (as shown in Fig. 2) and second transducer signals each comprises a frequency divider circuit 64 etc. (col. 6, line 26); the frequency divider circuit comprises a digital counter circuit 196 (col. 9, lines 5-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dempster’s device so that the circuitry lowering the fixed frequency of the frequency source signals and second transducer signals each comprises a frequency divider circuit; the frequency divider circuit comprises a digital counter circuit, as taught by Bachman.  
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.   See MPEP 2143(1)(A).

Regarding claims 4-5, 23-24, and 35-36, Dempster’s modified device is applied as above, but does not disclose the frequency divider circuit divides by a divisor having a value of a power of 2; and the frequency divider circuit divides by 8.
However, Bachman discloses that the divisor is a results-effective variable which can be optimized to detect the value of interest at the desired interval (Bachman: col. 6, lines 40-52).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dempster’s device so that the frequency divider circuit divides by a divisor having a value of a power of 2; and the frequency divider circuit divides by 8.  See MPEP 2144.05(II).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dempster et al. (U.S. Patent 6,520,221) in view of Gentner (U.S. Pub. 2019/0094195)

Regarding claims 15-16, Dempster is applied as above, but does not disclose the conduit comprises an ozone-resistant tubing enclosed in an metal block to provide a thermal mass to the conduit; and the ozone-resistant tubing comprises polytetrafluoroethylene (PTFE) and the metal block comprises aluminum.
Gentner discloses (Fig. 1) the conduit comprises an ozone-resistant tubing (i.e. PEEK, stainless steel, PTFE, etc: [0039]) enclosed in a metal block to provide a thermal mass to the conduit [0050]; and the ozone-resistant tubing comprises polytetrafluoroethylene (PTFE) – [0039] and the metal block comprises aluminum [0050].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dempster’s device so that the conduit comprises an ozone-resistant tubing enclosed in a metal block to provide a thermal mass to the conduit; and the ozone-resistant tubing comprises polytetrafluoroethylene (PTFE) and the metal block comprises aluminum, as taught by Gentner.
Such a modification would protect the conduit from degradation and from spikes/swings in temperature.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852